Title: To Benjamin Franklin from Benjamin Vaughan, [5 November 1782 or later?]
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
Tuesday afternoon.[November 5, 1782, or later?]
I find that I can go off with convenience very early on Thursday morning; and therefore if agreeable, should wish you to give me your letter for Mr: T: T: tomorrow evening, as it may furnish with me with a probable occasion of speaking to that gentleman about certain affairs. Mr: H:’s letter may come under cover to me by a courier.— The very moment a certain event happens, I will indubitably take the journey I talked of, in order to communicate with my friend.
You will be kind enough to direct that a pass-port may be prepared, in order to save time, should my young friend be absent when I call tomorrow at Passy.
I must now, my dearest, dearest sir, by every tie in the world beseech you not to think of residing in any other house than mine, were you to reside in London for a thousand “fortnights.” We have room & servants & victuals & quiet enough; and there are two country houses for you besides, and a good woman who will strive to make every thing in the world comfortable to you.— And we have not only this convenience for you, but for your son, whose situation elsewhere would give us the greatest uneasiness.— Our chief friends you know are or may be in common; and your son, for his part, will be like a brother with us.
I am, my dearest sir, your ever devoted, affecte: & grateful
Benjn Vaughan
